                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                               Civil Action No. 3:20-cv-490

 NORTHWESTERN MUTUAL LIFE
 INSURANCE COMPANY,

                                    Plaintiff,
                                                                   COMPLAINT
                vs.

 ADAM BLAKE and BILLY M. WENTZ,

                                Defendants.


       Pursuant to Rule 3 of the Federal Rules of Civil Procedure, Plaintiff Northwestern Mutual

Life Insurance Company files this Complaint and alleges the following:

                                                 PARTIES

       1.      Plaintiff Northwestern Mutual Life Insurance Company (“Northwestern Mutual”)

is a mutual life insurance company organized and existing under the laws of the State of Wisconsin,

and its principal place of business is located in Wisconsin. Northwestern Mutual is duly licensed

to transact insurance business in the State of North Carolina by the Commissioner of the North

Carolina Department of Insurance.

       2.      Upon information and belief, Defendant Adam Blake is citizen of the State of North

Carolina and resides in Mecklenburg County, North Carolina.

       3.      Upon information and belief, Defendant Billy M. Wentz is citizen of the State of

North Carolina and resides in Mecklenburg County, North Carolina.

                                           JURISDICTION

       4.      The Court has subject-matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332, because the Plaintiff is a citizen of a different state than the Defendants and the amount in




       Case 3:20-cv-00490-MOC-DSC Document 1 Filed 09/08/20 Page 1 of 5
controversy exceeds $75,000, exclusive of interest and costs. Specifically, for purposes of 28

U.S.C. § 1332, Northwestern Mutual is considered a citizen of the State of Wisconsin, and

Defendants are each considered citizens of the State of North Carolina, and this action concerns

the disposition of a $500,000 life insurance policy death benefit.

                                           BACKGROUND

       5.         Northwestern Mutual issued a term life insurance policy to Jessica Blake in 2012

(the “Policy”).

       6.         The Policy provided, among other things, that, subject to the Policy’s terms and

conditions, Northwestern Mutual would pay a death benefit of $500,000 (the “Death Benefit”) to

the Policy’s beneficiary upon Jessica Blake’s death.

       7.         Jessica Blake originally designated Defendant Adam Blake as the Policy’s primary

beneficiary and Defendant Billy M. Wentz as the Policy’s contingent beneficiary.

       8.         On or about January 30, 2018, Northwestern Mutual received a Designation of

Beneficiaries form (the “First Designation Form”), apparently executed by Jessica Blake,

requesting that Defendant Billy M. Wentz be designated as the sole beneficiary of the Policy.

       9.         In accordance with its practice, Northwestern Mutual accepted the First

Designation Form indicating the sole beneficiary for the Policy had been changed from Defendant

Adam Blake to Defendant Billy M. Wentz.

       10.        On or about April 21, 2018, Northwestern Mutual received a second Designation

of Beneficiaries form (the “Second Designation Form”), apparently executed by Jessica Blake,

again requesting that Defendant Billy M. Wentz be designated as the sole beneficiary of the Policy.

       11.        At Jessica Blake’s request, Northwestern Mutual converted the Policy from a term

life insurance policy to a whole life insurance policy, effective June 7, 2018.



                                                  2

       Case 3:20-cv-00490-MOC-DSC Document 1 Filed 09/08/20 Page 2 of 5
       12.     Attached to this Complaint as Exhibit 1 and incorporated by reference is a replica

of the Policy, following the Policy’s conversion to a whole life insurance policy, with the first five

digits of the Policy number redacted, and without the application attached.

       13.     Upon information and belief, Jessica Blake died on July 2, 2020.

       14.     On July 3, 2020, attorney Kelly Routh sent a letter to Northwestern Mutual and

advised the company that she represented Defendant Adam Blake.                 Ms. Routh provided

Northwestern Mutual with a copy of a document labeled Separation, Property & Alimony

Settlement Agreement and dated April 25, 2018, which Ms. Routh claimed Adam and Jessica

Blake had executed (the “Separation Agreement”).

       15.     Ms. Routh contended that, under Article III, Section 3.8 of the Separation

Agreement, Defendant Adam Blake was entitled to the Death Benefit. That section provides as

follows:

               LIFE INSURANCE. Each party shall become the sole and complete owner
               of those life insurance policies of which they are presently the owner. Each
               party will keep in full force and effect with the other party as the designated
               beneficiary his or her Northwestern Mutual Life Insurance Policy valued at
               $500,000.00 each until the minor child graduates from high school, the
               death of the minor child or the minor child turns eighteen (18), whichever
               occurs first. Each party shall show proof of insurance and timely payment
               of premium annually or upon request of the other party. Should either party
               fail to name the other as beneficiary under this insurance, or otherwise not
               keep said policy in full force and effect, each party herein binds their
               respective estates and directs his or her administrator and executors to make
               the other party a priority creditor and directs his or her administrators and
               executors to pay the other party out of the estate the actual death benefit that
               would have been due.

       16.     On July 21, 2020, attorney David Wright sent a letter to Northwestern Mutual via

e-mail advising the company that he represented Defendant Billy M. Wentz. Mr. Wright requested

that the Death Benefit be paid to his client.




                                                  3

       Case 3:20-cv-00490-MOC-DSC Document 1 Filed 09/08/20 Page 3 of 5
       17.     Based on the facts alleged above and the conflicting claims of Defendants Adam

Blake and Billy M. Wentz, Northwestern Mutual is in doubt as to whom it should pay the Death

Benefit.

                                       CLAIM FOR RELIEF

       18.     Northwestern Mutual incorporates by this reference and re-alleges all of the

preceding allegations of this Complaint.

       19.     Northwestern Mutual admits its liability under the Policy in the amount of

$500,000, which Northwestern Mutual is ready, willing, and able to pay to the person or persons

who may be lawfully entitled to receive it.

       20.     Northwestern Mutual is or may be exposed to double or multiple liability as a result

of the claims of Defendants Adam Blake and Billy M. Wentz to the Death Benefit.

       21.     Pursuant to Rule 22 of the Federal Rules of Civil Procedure, Northwestern Mutual

is entitled to the entry of an Order restraining Defendants Adam Blake and Billy M. Wentz from

commencing any action against Northwestern Mutual on the Policy, requiring them to interplead,

and upon Northwestern Mutual’s deposit of the Death Benefit with the Court or with another

institution per the Court’s direction, discharging Northwestern Mutual from all liability in this

matter and dismissing Northwestern Mutual from this case.

                                      REQUEST FOR RELIEF

       Based on the allegations above, Plaintiff Northwestern Mutual Life Insurance Company

(“Northwestern Mutual”) respectfully requests that the Court:

       1.      Order that Northwestern Mutual be permitted to deposit the Death Benefit payable

               under the Policy into the Court or another institution per the Court’s direction;

       2.      Order that Defendants be restrained, individually and collectively, from

               commencing any action against Northwestern Mutual related to the Policy;

                                                 4

       Case 3:20-cv-00490-MOC-DSC Document 1 Filed 09/08/20 Page 4 of 5
3.     Order that Defendants interplead and settle among themselves their rights, if any,

       to the Death Benefit;

4.     Order that, upon its deposit of the Death Benefit, Northwestern Mutual be

       discharged from all liability in this matter and dismissed from this case;

5.     Award Northwestern Mutual its costs in this action; and

6.     Award such other and further relief in Northwestern Mutual’s favor as the Court

       deems just and proper.

This, the 8th day of September, 2020.

                                     NELSON MULLINS RILEY
                                     & SCARBOROUGH LLP

                                     By: s/ Thomas G. Hooper
                                        Thomas G. Hooper
                                        N.C. State Bar No. 25571
                                        301 South College Street, Suite 2300
                                        Charlotte, North Carolina 28202
                                        Telephone: (704) 417-3000
                                        Facsimile: (704) 377-4814
                                        Email: tom.hooper@nelsonmullins.com

                                         Attorneys for Plaintiff




                                         5

Case 3:20-cv-00490-MOC-DSC Document 1 Filed 09/08/20 Page 5 of 5
